Citation Nr: 0929783	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left ear otitis externa.  

2.  Entitlement to a disability rating in excess of 10 
percent for right ear otitis externa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1954 until 
August 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The May 2003 rating decision also included a denial of 
service connection for bilateral hearing loss, including as 
secondary to the Veteran's service-connected otitis externa, 
as well as, a denial of service connection for tinnitus and 
disequilibrium, also claimed as vertigo.  The Veteran's 
August 2003 Notice of Disagreement did not indicate that he 
was pursuing the claim for tinnitus and disequilibrium; 
therefore, that claim is not currently before the Board.  
Additionally, the claim for service connection for bilateral 
hearing loss was already finally denied by a February 2007 
Board decision; thus, that claim is not before the Board.

The record includes a January 2009 Certification of Appeal 
(VA Form 8), which referred to the issue on appeal as one for 
earlier effective date for otitis externa.  The Veteran's 
representative subsequently submitted a brief, in July 2009, 
in regards to entitlement for an earlier effective date prior 
to June 6, 1966 for the Veteran's service-connected right ear 
otitis externa and an earlier effective date prior to March 
17, 1973 for his service-connected left ear otitis externa.  
However, the RO's certification of the earlier effective date 
issue was erroneous.  The issue of earlier effective date for 
right and left ear otitis externa had not been raised prior 
to the certification and no adjudicatory action, such as the 
issuance of a rating decision, has been taken regarding 
earlier effective date.  Thus, these matters are not before 
the Board because they have not been prepared for appellate 
review. Accordingly, these matters are REFERRED to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left ear otitis externa is assigned a 10 
percent rating, the maximum rating available under Diagnostic 
Code 6210, and there are no exceptional circumstances.  

2.  The Veteran's right ear otitis externa is assigned a 10 
percent rating, the maximum rating available under Diagnostic 
Code 6210, and there are no exceptional circumstances.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left ear otitis externa have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6210 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for right ear otitis externa have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6210 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2007.  The letter informed him that the evidence 
must support a worsening of his disabilities to substantiate 
the claims.  The letter also informed him of VA's duty for 
obtaining pertinent evidence under federal control and that 
it would aid him in obtaining pertinent evidence not under 
federal control, but that it was his responsibility to obtain 
such evidence.  In this case, although the notice provided 
was not provided until after the initial adjudication of the 
claim, such error was harmless given that claim was 
subsequently readjudicated by a November 2008 Supplemental 
Statement of the Case.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

In this case, the Board also finds that the July 2008 letter 
was in compliance with the requirements of Vazquez-Flores.  
Any timing errors in regards to the sending of the letter 
were cured by the subsequent readjudication of the claim with 
a November 2008 Supplemental Statement of the Case.  The July 
2008 letter informed the Veteran of the need to substantiate 
his claims with medical or lay evidence indicating a 
worsening or increase in the severity of his bilateral otitis 
externa and the effect that such worsening or increase has on 
the claimant's employment and daily life.  The letter also 
provided the Veteran with the rating criteria for determining 
a higher disability rating for otitis externa.  

Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  However, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this appeal, the RO has obtained VA 
outpatient treatment records and identified private medical 
records.  The Veteran has also submitted private medical 
records.  In addition, he was afforded VA medical 
examinations, the most recent in September 2007, which 
provided specific medical opinions pertinent to the issue on 
appeal.    

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Under Diagnostic Code 6210, for chronic otitis externa, a 10 
percent disability rating is warranted for chronic otitis 
externa consisting of swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  Ten percent is the maximum schedular rating 
assigned under this diagnostic code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6210 (2008).

Merits of the Claim
 
The Veteran contends that his bilateral otitis externa is 
more severe than indicated by the 10 percent disability 
rating he was previously granted for each ear.

During the course of the appeal, the Veteran was afforded two 
VA examinations.  
The April 2003 VA examination found the Veteran to report 
having itchy, scaly, and draining ears since service.  He 
also reported getting acute infections 2 to 3 times a year.  
The left ear canal had scales; the right ear canal had no 
scales.  The examiner found him to have residuals of otitis 
externa, bilaterally.  

The Veteran also received a VA examination in September 2007.  
He reported having ear infections since service and that he 
used medication to keep it under control.  The examiner found 
his right ear to look generally normal, with no evidence of 
any mastoid disease.  The canals showed no cerum or 
infection.  The left ear had no evidence of mastoid disease.  
The examiner found the Veteran to have chronic external 
otitis.  The dermatitis that had been present since 1956 was 
more or less under control at the present, though it might 
get aggravated while wearing hearing aids.  

The Veteran's private medical records similarly indicate that 
the Veteran has repeatedly received treatment for ear 
infections, as indicated in an August 2003 note from Dr. 
R.A.D.  VA outpatient treatment records also indicate 
treatment for otitis externa.  

The Veteran also submitted medical treatise evidence 
regarding ear fungus, in the form of an undated newspaper 
article.  However, the record indicates that the Veteran has 
been repeatedly diagnosed with otitis externa, including in 
his September 2007 VA examination, undertaken after the 
submission of the article.  No other ear diseases have been 
diagnosed.  The Veteran has not claimed that he has an ear 
disease other than otitis externa.  

The Veteran's service-connected otitis externa is rated under 
Diagnostic Code 6210, for chronic otitis externa. This is 
clearly congruent with the service-connected disability.  
Neither the Veteran nor his representative has not suggested 
that any other diagnostic code is more appropriate.

A 10 percent evaluation requires swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  See 38 C.F.R. § 4.87, Diagnostic Code 
6210 (2008).  Although the Veteran has been repeatedly been 
found to have bilateral otitis externa, his VA examiners have 
not found his ears to indicate swelling.  The only evidence 
of scales, was during the April 2003 VA examination, and then 
only for the left ear.  The Veteran has, however, repeatedly 
reported itching and frequent and prolonged treatment for his 
otitis externa. 

The Board notes that a 10 percent rating is the maximum 
possible under Diagnostic Code 6210 and that no other 
diagnostic codes are applicable for rating his bilateral 
otitis externa.  As there is no legal basis upon which to 
award a higher evaluation for otitis externa, that aspect of 
his appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  

The Veteran submitted a statement from his chaplain, J.B.W., 
in October 2007.  J.B.W. reported that the Veteran's ear 
infections had a disabling impact on his life.  However, 
J.B.W. did not specify how the Veteran's otitis externa 
impacted his life, beyond the impact contemplated by the 
rating already granted to the Veteran.  The Board further 
notes that although the Veteran has claimed to have 
additional problems due to his bilateral hearing loss, a 
February 2007 Board decision denied service connection for 
that disorder, specifically including as secondary to his 
service-connected otitis externa.  Thus, the Veteran's 
hearing loss is not considered to be an exceptional or 
unusual factor of his service-connected otitis externa for 
schedular consideration.  The Board finds that no exceptional 
or unusual factors are in evidence, such as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for an increased rating for bilateral otitis externa is 
denied.  


ORDER

A disability rating in excess of 10 percent for left ear 
otitis externa is denied.

A disability rating in excess of 10 percent for right ear 
otitis externa is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


